                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CIVIL CASE NO. 3:18-cv-629-MOC
                    CRIMINAL CASE NO. 3:06-cr-232-MOC-DSC-2

JERVONTEZ LAVASSIOR LEAK,                           )
                                                    )
                                                    )
                      Petitioner,                   )
                                                    )
vs.                                                 )              ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                  Respondent.                       )
________________________________                    )



       THIS MATTER is before the Court on the motion of the United States requesting that the

Court continue holding this action in abeyance, pending a decision by the United States Supreme

Court in United States v. Davis, No. 18-431 (pet’n granted Jan. 4, 2019). (Doc. No. 3). According

to the Government’s motion, defense counsel does not object to its request. (Id.).

       Based upon the reasons given by the Government, and without objection by Petitioner, the

Court concludes that the Government’s motion should be granted.




                                            ORDER

       IT IS, THEREFORE, ORDERED that the Government’s motion to continue holding this

case in abeyance, (Doc. No. 3), is hereby GRANTED and this matter is hereby held in abeyance

pending the Supreme Court’s decision in United States v. Davis, No. 18-431 (pet’n granted Jan. 4,



                                                1
2019). Thereafter, the Government shall have 60 days from the date the Supreme Court issues its

decision in Davis within which to file its response in this matter.



       IT IS SO ORDERED.


                                        Signed: February 14, 2019




                                                  2
